Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 8, 24 and 25:  The prior art did not teach or suggest a connector as claimed by the applicant, specifically a connector as amended in independent claim 1 on October 18, 2021 and with the 35 U.S.C. 112(b) correction in the amendment filed February 23, 2022, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments filed October 18, 2021, which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 13, 19 and 20:  The prior art did not teach or suggest a connector as claimed by the applicant, specifically a connector as currently amended in independent claim 13, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments filed October 18, 2021, which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 21:  The prior art did not teach or suggest a connector as claimed by the applicant, specifically a connector as currently amended in independent claim 21, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments filed October 18, 2021, which are well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752